MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                  Jul 24 2019, 5:51 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT
Sophia J. Arshad
Vasilia M. Pangere
Merrillville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Marriage of: Kristina                           July 24, 2019
Sigman,                                                   Court of Appeals Case No.
Appellant-Petitioner-Mother,                              19A-DR-56
                                                          Appeal from the Lake Circuit
        v.                                                Court
                                                          The Honorable Marissa
Jeremy D. Sigman,                                         McDermott, Judge
Appellee-Respondent-Father.                               The Honorable Lisa A. Berdine,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          45C01-0611-DR-819



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                    Page 1 of 19
                                                  Case Summary
[1]   Kristina Sigman (“Mother”) appeals the denial of her motion to set aside an

      agreed order, wherein the trial court amended Jeremy D. Sigman’s (“Father”)

      child support obligation and arrearage. We reverse and remand.


                                                           Issue
[2]   Mother raises two issues on appeal, which we consolidate and restate as

      whether the trial court erred in denying Mother’s motion to set aside an agreed

      order as void, where Mother did not receive notice of the petition for

      modification of child support, the underlying hearing, or the resulting agreed

      order.


                                                           Facts
[3]   This case involves an Indiana child support order that was registered for

      enforcement in Ohio, pursuant to the Uniform Interstate Family Support Act

      (“UIFSA”). On November 2, 2006, Mother filed a petition in Lake County,

      Indiana, to dissolve her marriage to Father. During the pendency of the

      dissolution action, Mother moved to Ohio. On December 13, 2012, the

      Indiana trial court granted Mother’s petition for dissolution; awarded custody

      of the parties’ three children to Mother; and ordered Father to pay $163.00 in

      weekly child support. 1 In March 2013, the State—by Lake County deputy




      1
          The parties’ three children moved to Ohio to join Mother after the entry of the dissolution decree.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                          Page 2 of 19
      prosecutor Kristen Bruss of the child support division—filed an order to

      intervene and redirect payments, which was granted by the trial court on March

      8, 2013. The trial court, thereby, ordered the Lake County clerk to forward

      Father’s child support payments to Mother in Ohio.


[4]   On August 18, 2014, the State filed a petition to modify child support and

      determine arrears (“Petition”), wherein the State alleged a “significant change

      in [Father’s] circumstances t[hat] warrant[ed] a change in current child

      support”; asked for determination of Father’s arrearage; and requested a

      hearing. App. Vol. II p. 46. The associated CCS entry includes a certificate of

      service that bears Bruss’ initials and provides:


              I hereby certify that on the 15[th] day of August, 2014, service of
              a true and complete copy of the above and foregoing pleading or
              paper was made upon each party or attorney of record herein by
              depositing the same in the United States Mail in envelopes
              properly addressed to each of them . . . .


      Id. at 45 (emphasis added). The distribution list on the Petition includes only

      Father and Bruss, with no mention of Mother. Also, the summons provides

      that “SERVICE BY SHERIFF” was made upon Father, with no reference to

      service upon Mother. Id. at 47.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 3 of 19
[5]   The trial court ultimately 2 conducted the initial status hearing on the Petition

      on November 18, 2014. Father and the State appeared at the status hearing.

      Mother was not present. That day, Father and the State tendered to the trial

      court an agreed order on modification of support and a determination of the

      arrearage (“Agreed Order”), which was granted on November 19, 2014. 3 The

      Agreed Order does not bear a distribution list and does not reflect that the

      Agreed Order was sent to Mother.


[6]   Pursuant to the Agreed Order: (1) Father’s arrearage was determined to be

      “$7,407.88 as of 11/18/2014”; (2) the parties’ oldest child was found to have

      resided with Father for two years; (3) Father was ordered to continue to pay to

      Mother child support in the amount of $72.00 per week for the parties’ two

      younger children; and (4) Mother was ordered to pay support of $175.00 per

      week to Father for the parties’ oldest child. Id. at 22.


[7]   In June 2016, Mother retained counsel to initiate enforcement proceedings

      against Father, who was behind on his child support payments. In reviewing

      the clerk’s record and Father’s child support payment history, counsel for

      Mother uncovered court records regarding the Petition, the hearing, and the

      Agreed Order modifying support. Counsel notified Mother and, on June 24,




      2
        The initial status hearing, first set for September 16, 2014, was reset to November 18, 2014. The record
      includes a second “Certificate of Service” initialed by Bruss, which provides that service was made upon each
      party.
      3
       We note that a different magistrate and judge entered the Agreed Order than entered the order on the
      motion to set aside the Agreed Order.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                     Page 4 of 19
      2016, Mother moved to set aside the Agreed Order pursuant to Indiana Trial

      Rule 60(B). Mother argued that she had not received notice of the Petition, the

      November 18, 2014 hearing, or the Agreed Order from either Indiana or Ohio

      officials. Mother’s motion to set aside the Agreed Order further provided:


              11. That in addition to Mother never having received Notice nor
              being a part of the “Agreed Order” the child support calculation
              is flawed in that the $120 per week for child care that Mother was
              spending which was found and, entered less than one year
              previous, as part of the Court’s previous child support
              calculation, was not used in the Prosecutor’s calculation.


                                                    *****


              13. That although the Prosecutor does not contact the opposing
              parties in a UIFSA matters, Mother was never notified of the
              proceedings and certainly was not aware that SHE could have
              been obligated to pay support.


                                                    *****


              15. That Mother was never given an opportunity to participate in
              a hearing or be part of the Agreed Order that was entered.


      Id. at 60-61.


[8]   On September 24, 2018, the trial court conducted a hearing on Mother’s motion

      to set aside the Agreed Order. Under direct examination, counsel for Mother

      asked Mother, “Did you ever receive anything concerning th[e] petition that

      was filed? That agreement that was entered? Anything?” Tr. Vol. II p. 17.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 5 of 19
      Mother replied, “Never. Nothing.” Id. Asked whether she was a party to the

      Agreed Order, Mother replied, “Absolutely not.” Id. Counsel for Mother also

      asked, “[Y]our testimony today is you never received anything from either the

      State of Indiana or the State of Ohio regarding any petition, any court date, did

      you ever receive a copy of the court Order?” Mother responded, “No, if I

      would have, I would have object[ed]. [] I would’ve been at the court hearing to

      object. [ ] I would never have let that go through like that.” Id. at 24.


[9]   Bruss testified that she is the deputy “in charge of UIFSA petitions,” and that,

      in the course of UIFSA proceedings, the initiating jurisdiction forwards

      motions and court orders to the enforcing jurisdiction, which is tasked with

      providing notice to the out of state party. Id. at 41. Bruss testified further that,

      earlier in the UIFSA proceedings, she sent materials to Ohio officials, who

      forwarded the materials to Mother. Bruss testified that she “ha[d] no reason to

      believe that [provision of notice] didn’t happen” regarding the Petition, the

      hearing, and the Agreed Order. 4 Id. at 44.




      4
        Bruss testified that, in the course of reviewing the case for modification of support, she requested “financial
      records through mom’s county in Ohio.” Tr. Vol. II p. 42. She testified further, specifically, she “contacted
      [the Ohio officials’] office” and obtained a list of “the specific dates that they mailed out the request for the
      financial declaration” to Mother; Bruss then recited those dates to the trial court. Id. at 43. Bruss testified: “I
      do not have specific dates that [Ohio officials] sent the court paperwork to [Mother] because [the Ohio
      officials] said they just get it, they mail it, and that’s it. They put it in their file . . . so, I don’t have that date.”
      Id. at 44.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                                  Page 6 of 19
[10]   On direct examination, Bruss testified as follows regarding her office’s general

       practices regarding preparation of agreed orders in UIFSA matters:


               Q:     . . . [I]n an UIFSA case, is it unusual for the prosecutor
               and the, and one of the parents [ ] to enter into an agreement and
               sign off on it?


               A:       Not unusual at all; no.


                                                     *****


               A:      All of our cases are set for initial status conference, which
               is a meeting with me here in the court. It is filed through the
               court. It’s on the case’s docket. They’re checked in with the
               bailiff. They meet with me, or whatever prosecutor is handling
               the case. They, if we can come to an agreement at that setting,
               then we’re done and I, the Order will be typed up. Everyone will
               sign it. We will not need court time.


                                                     *****


               Q:       And you talk to the dad or the mom?


               A:       Uh-huh.


               Q:     An agreement is reached and you come in here and report
               it to Magistrate Berdine?


               A:       We don’t report it; we type it and sign it.


               Q:       Just type and sign it?



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 7 of 19
               A:       File it.


               Q:       The other parent doesn’t sign it?


               A:    No. No on any UIFSA case we don’t require the
               signature of the other parent; they need not appear at these
               proceedings. They’re not required to appear. And that’s the case
               when, that’s the purpose of UIFSA. The purpose is to, is for the
               convenience of mom not having to travel here, dad not going to
               Ohio. I have cases all over the world. And if we had to wait for
               an agreement on, I mean, especially a modification, it would
               never happen.


               Q:       Okay.


               A:   So that’s kind of what you sign up for when you, when
               you work with the IV-D office and these UIFSA cases.


               Q:     So then now the UIFSA agreed order is entered [ ] does
               that get sent to Ohio also?


               A:       Absolutely. And multiple copies. . . .[W]hen the petition
               goes out it goes to the State of Ohio and goes to dad. That’s just
               it’s, it’s just not even filed yet. We get the file-stamped copy
               back, those go out to State of Ohio and to dad. The agreed Order
               goes out just when we filed it, it’s not signed yet, it goes to the
               State of Ohio, it goes to dad. It comes back from the judge. It
               goes to the State of Ohio, it goes to dad. So, multiple copies are
               sent to both places at every step.


       Tr. Vol. II pp. 46-47.


[11]   Under cross examination of Bruss, the following colloquy ensued:


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 8 of 19
        Q:    Multiple copies [of court filings] are sent but never to
        mother?


        A:    Not to mother [ ] that, that’s the way UIFSA is set up;
        nothing goes to her directly. It all goes to her county.


                                                *****


         Q:    - - when mom wasn’t there, an agreed Order was entered
        between your office and dad - - [ ] - - that would now obligate her
        to pay child support?


                                              *****


        Q There’s no input that’s needed from her at all?


        A:       That happens, yes.


        Q:     Okay. And you don’t know what address the State of
        Ohio - - [ ] - - sent it to?


        A:       No.


        Q:     Okay. And the State of Indiana made absolutely no
        contact with mother?


        A:       No.


        Q:       Correct?


        A:       You’re, you’re not supposed to.


Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 9 of 19
Id. at 48. Bruss testified further as follows:


        In this situation, I’ll just explain; has happened, in, in many,
        many cases, and if a party gets a copy of the Order and isn’t
        happy, you know, wants a new review, we always entertain that.
        And out-of-state parties are always welcome to, want to attend
        all hearings, to appear telephonically by request as well. So, it,
        you know, I don’t want anyone to think that it’s, oh, you know,
        we only talk to one party and that’s the only person that’s
        allowed and I, I don’t know what happened here with Ohio, but I
        do know that we’re not allowed to send anything to mom and we
        did do everything that we could to send it to the proper channels.


        Q:       But in order to participate either in person or by phone - -
        [ ]- - or request a modification or a review - - [ ]- - you have to
        have notice?


        A:       Yes.


        Q:       That anything was going on in the first place, correct?


        A:       That’s correct.


Id. at 52-53. On re-direct examination, Bruss testified as follows regarding her

basis for believing that Ohio officials provided notice to Mother:


        Q:     But all the indications from all the records from both
        Indiana and Ohio are that [Mother] was notified multiple times?


        A:      I, I believe so, um, in that they would have reported [that
        Mother’s mail was returned], particularly when we, we just
        called them this week just for, you know, some dates. I mean,
        this was four years ago, I mean, so. [ ] [T]hey, looking through

Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 10 of 19
               their files, looking through their data base [sic] nothing appeared
               to have ever been returned, and no money had ever been
               returned either, so I do have to believe that whatever data base
               [sic] they use had accurate records from it.


       Id. at 53. Lastly, Bruss testified that: (1) “[a]ll the court process was followed

       [in Indiana] in notifying Ohio of everything that was going on”; (2) she did not

       know what address Ohio officials used for Mother; (3) Ohio officials produced

       no records of their efforts to notify Mother; (4) Ohio officials did not notify

       Bruss that Mother’s mail was being returned, as is the typical protocol, which

       would have alerted Bruss to a failure of notice; (5) Bruss cannot refute Mother’s

       claim that Mother did not receive notice of the Petition, the hearing, and the

       Agreed Order; and (6) Bruss “do[es]n’t know what happened here with Ohio.”

       Tr. Vol. II p. 52.


[12]   At the close of the hearing, the trial court stated, “[B]ased on the evidence,

       testimony provided here by the witnesses[,] Mother has not met her burden to

       set aside this Agreed Order.” Id. at 54. On October 25, 2018, the trial court

       entered a written order, in which the court stated: “Mother did not meet her

       burden of proof and Mother’s Trial Rule 60[(B)] Motion for Relief from

       Judgment should be and hereby is DENIED.” App. Vol. II p. 126. Mother

       now appeals.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 11 of 19
                                                      Analysis
[13]   Mother argues that the Agreed Order is void for defective service of process,

       pursuant to Indiana Trial Rule 60(B)(6). 5 A motion under Indiana Trial Rule

       60(B) is addressed to the equitable discretion of the trial court. Hovey v. Hovey,

       902 N.E.2d 896, 900 (Ind. Ct. App. 2009). Although we typically employ an

       abuse of discretion standard in reviewing a trial court’s ruling on a motion to set

       aside a judgment, when a motion for relief from judgment is made pursuant to

       Trial Rule 60(B)(6), alleging that the judgment is void, discretion on the part of

       the trial court is not employed because either the judgment is void or it is valid.

       In Re Adoption of L.T., 9 N.E.3d 172, 175 (Ind. Ct. App. 2014). An order is void

       where the trial court lacks the authority to act. Id.


[14]   We initially note that Father did not submit an appellee’s brief. When an

       appellee does not submit a brief, we do not undertake the burden of developing

       arguments for that party. In re Marriage of Duckworth, 989 N.E.2d 352, 353 (Ind.

       Ct. App. 2013). Instead, we apply a less stringent standard of review and may

       reverse if the appellant establishes prima facie error, which is “error at first

       sight, on first appearance, or on the face of it.” Id. (emphasis omitted).


[15]   UIFSA provides a uniform procedure to enforce in one jurisdiction support

       obligations that arise in another jurisdiction, without requiring the obligee to




       5
         Mother also argues that the Agreed Order should be set aside, pursuant to Trial Rule 60(B)(1), due to
       mistake, surprise, or excusable neglect; however, we do not reach this claim, as Mother’s Rule 60(B)(6) claim
       is dispositive.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                     Page 12 of 19
       maintain a new action or travel to the foreign jurisdiction. 14 IND. PRAC.,

       Family Law, § 9:64 (2018). UIFSA is not intended to create new duties of

       support or to provide another forum for relitigating divorce issues, but rather it

       is intended to ensure that persons who owe a duty of support will provide it. Id.

       Accordingly, UIFSA actions may reach only issues related to support. Id.


[16]   UIFSA proceedings conducted in Indiana are to be conducted in the same

       manner as other actions for enforcement of support. Id. at § 9:73. “One issue

       which may have to be determined in an UIFSA action is whether a party

       received notice of a hearing on a support issue.” Id. at § 9:71. Service of

       process must be obtained in accordance to the Indiana Trial Rules. Indiana

       Code Section 31-18.5-2-10 provides that, in UIFSA actions, notice of service

       must be accomplished in compliance with the procedural and substantive law of

       Indiana.


[17]   Indiana Trial Rule 5, which governs service and filing of pleadings and other

       papers, provides as follows:


               (A) Service: When Required. Unless otherwise provided by these
               rules or an order of the court, each party and special judge, if
               any, shall be served with:


                        (1) every order required by its terms to be served;


                        (2) every pleading subsequent to the original complaint;


                        (3) every written motion except one which may be heard
                        ex parte;

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 13 of 19
                 ...


                 (6) every written notice, appearance, demand, offer of
                 judgment, designation of record on appeal, or similar
                 paper.


        No service need be made on parties in default for failure to
        appear, except that pleadings asserting new or additional claims
        for relief against them shall be served upon them in the manner
        provided by service of summons in Rule 4.


        (B) Service: How Made. Whenever a party is represented by an
        attorney of record, service shall be made upon such attorney
        unless service upon the party is ordered by the court. Service
        upon the attorney or party shall be made by delivering or mailing
        a copy of the papers to the last known address, or where service
        is by FAX or e-mail, by faxing or e-mailing a copy of the
        documents to the fax number or e-mail address set out in the
        appearance form or correction as required by Rule 3.1(E).


                 ...


                 (2) Service by Mail. If service is made by mail, the papers
                 shall be deposited in the United States mail addressed to
                 the person on whom they are being served, with postage
                 prepaid. Service shall be deemed complete upon mailing.
                 Proof of service of all papers permitted to be mailed may
                 be made by written acknowledgment of service, by
                 affidavit of the person who mailed the papers, or by
                 certificate of an attorney. . . .


        ...




Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 14 of 19
               (C) Certificate of Service. An attorney or unrepresented party
               tendering a document to the Clerk for filing shall certify that
               service has been made, list the parties served, and specify the date
               and means of service. . . .


                (H) Distribution of Orders


                        (1) Unless otherwise provided by statute or these rules, the
                        clerk shall distribute signed orders to non-defaulting parties
                        for whom an e-mail address has not been provided.


                        ....


[18]   In her brief, Mother relies upon Hovey, 902 N.E.2d at 898, in support of her

       motion to set aside the Agreed Order. In Hovey, a panel of this Court

       considered “[w]hether the trial court properly amended [the father’s] child

       support arrearage when no pleading was filed, no notice to [the mother] was given, and

       no evidentiary hearing was held.” 902 N.E.2d at 897 (emphasis added). On

       appeal from the denial of the mother’s motion to strike the trial court’s orders,

       the mother argued that, because of the trial court’s failure to comply with the

       Indiana Trial Rules, the trial court lacked jurisdiction to address Father’s child

       support arrearage and the trial court’s orders should be stricken as void. In

       reversing the judgment of the trial court, this Court noted that “[t]he record is

       devoid of any evidence that notice was sent to the parties informing them of the

       scheduled [ ] hearing,” and, specifically, “the record is completely devoid of any




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 15 of 19
       evidence that the clerk notified Mother’s Indiana counsel in writing of the

       hearing.” 6 Id. at 898, 901. As the panel reasoned:


                A judgment is void if it is rendered without due process. And due process
                requires notice of certain proceedings after the initiation of a lawsuit.
                Here, no notice was given of the alleged evidentiary hearing. We have
                previously held that a judgment is without legal efficacy for want of due
                process if a party was not given notice. Therefore, we reverse the trial
                court’s [various orders at issue] and remand to the trial court with
                instructions to hold an evidentiary hearing on Father’s claim that
                his child support arrearage was wrongly calculated.


       Id. at 901-02 (citations omitted) (emphasis added). Hovey establishes that failure

       to provide notice to the out-of-state party constitutes a denial of fundamental

       due process.


[19]   The record here is replete with procedural errors that affect fundamental due

       process. 7 “The essential requirements of due process . . . are notice and an

       opportunity to respond. The opportunity to present reasons, either in person or

       in writing, why proposed action should not be taken is a fundamental due

       process requirement.” Aguilera v. City of East Chicago Fire Civil Service Com’n, 768
N.E.2d 978, 987 (Ind. Ct. App. 2002); see also Bankhead v. Walker, 846 N.E.2d
6
         A portion of the proceedings involved a “telephonic conference with [a] Nevada trial court concerning
       jurisdiction over post-dissolution custody issues that had been raised by the parties in the Nevada trial court.”
       Hovey, 902 N.E.2d at 898. In that proceeding, both parents appeared and were represented by their respective
       Nevada counsel.
       7
         For instance, the summons accompanying the State’s petition to modify custody is captioned as a petition
       to establish paternity.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                        Page 16 of 19
       1048, 1053-54 (Ind. Ct. App. 2006). The State and the trial court disregarded

       basic requirements of notice and due process. UIFSA provides that, if the

       statute does not provide for procedures, Indiana’s procedures apply. Indiana

       Trial Rule 5 requires proper notice and provides the procedures for notice, as

       well as the proof required for the trial court to find that a party has complied

       with notice provisions.


[20]   Here, Bruss testified, regarding the State’s failure to provide notice of the

       underlying hearing to Mother, as follows: in UIFSA matters, Indiana officials

       are “not supposed to” make contact with the out-of-state party, such that

       responsibility for providing notice to Mother rested with Ohio officials. Tr.

       Vol. II p. 48. The trial court did not ask Bruss to present supporting authority

       for the policy. If relying on notice given by Ohio officials, Bruss was

       responsible for providing the trial court with evidence that such notice was

       given. 8 The record here is devoid of evidence that the Petition and notice of

       hearing were issued or that the Agreed Order was distributed in compliance

       with Trial Rule 5.


[21]   Not only is it evident from the record that Mother did not receive notice of the

       Petition, the hearing, or the Agreed Order from either Indiana or Ohio officials,

       but Bruss conceded that the State did not serve Mother with notice and just

       presumed that Ohio provided Mother with notice. Despite Bruss’ assertions, the




       8
        As noted above, Bruss testified that she basically assumed Ohio gave notice, but she could not tell the trial
       court when, or to what address, such notice was made.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                       Page 17 of 19
       record fails to indicate that the Petition, notice of the underlying hearing, or the

       Agreed Order were ever sent to Ohio officials.


[22]   We fail to understand the numerous procedural errors; the trial court’s

       justification for proceeding ex parte with a hearing to modify support; the trial

       court’s apparent acceptance of Bruss’ statement that Indiana was not

       responsible for providing notice to Mother; and Indiana officials’ casual

       assumption that Ohio must have provided notice to Mother, despite lack of

       proof that Indiana ever sent the Petition, notice of the hearing, or the Agreed

       Order to Ohio, or proof that Ohio officials had forwarded. Moreover, in ruling,

       from the bench, the trial court never made a finding of notice to Mother and

       failed to explain its ruling that Mother failed to carry her burden to prove that

       the Agreed Order should be set aside pursuant to Indiana Trial Rule 60(B).


[23]   In reviewing de novo the trial court’s denial of Mother’s motion to set aside the

       Agreed Order, we must conclude that the denial of fundamental due process to

       Mother renders the trial court’s Agreed Order void pursuant to Rule 60(B)(6). 9



       9
         We are unclear as to which provision of Rule 60(B) the trial court was referring in ruling from the bench
       that Mother did not meet her burden. We assume that the trial court considered each provision of Rule 60(B)
       to determine whether Mother was entitled to relief; however, the court’s analysis is absent from the transcript
       and from the order denying relief. When trial courts fail to identify on the record or in their orders the
       supporting rationale for the order, this Court must review all possible bases upon which the trial court may
       have ruled the way that the trial court did. This is a tedious process which can lead this Court to fail to
       recognize the trial court’s actual reasoning underlying the trial court’s order.
       If the trial court found, but did not delineate, that Mother received notice pursuant to Trial Rule 5, Mother
       still was entitled to relief pursuant to Trial Rule 60(B)(8), which requires the filing of the motion to set aside
       within a reasonable time and must assert a meritorious claim or defense. Here, Mother’s motion to set aside
       the Agreed Order states that the Agreed Order was “flawed” because the child support calculation failed to
       include Mother’s longstanding child care expense, which was reflected on the parties’ child support
       worksheet when the original child support determination was entered. App. Vol. II p. 60.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019                          Page 18 of 19
       See id. (“[A] judgment is without legal efficacy for want of due process if a party

       was not given notice.”); see Hovey, 902 N.E.2d at 898; cf. Holmes, 726 N.E.2d at

       1283. Mother filed her motion to set aside the judgment within a month of her

       counsel’s discovery of the underlying proceedings; we deem Mother’s motion to

       have been filed within a reasonable time. See Kirchgessner v. Kirchgessner, 103
N.E.3d 676, 681 (Ind. Ct. App. 2018) (finding no abuse of discretion from the

       trial court’s finding that appellees’ Rule 60(B) motion for relief from judgment,

       filed twenty-five years after the underlying order, was filed “within a reasonable

       time” given the “specific circumstances of the case”).


[24]   Based on the foregoing, we reverse the trial court’s denial of Mother’s motion to

       set aside the Agreed Order pursuant to Trial Rule 60(B)(6) and remand for the

       trial court to vacate the Agreed Order and for proceedings consistent with this

       opinion regarding the parties’ outstanding child support and arrearage issues.


                                                 Conclusion
[25]   The trial court erred in denying Mother’s motion to set aside the Agreed Order

       as void due to defective notice. We remand to the trial court for further

       proceedings. We reverse and remand.


[26]   Reversed and remanded.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-56 | July 24, 2019   Page 19 of 19